Citation Nr: 1030365	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  08-00 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include as due to service-connected knee disabilities.

2.  Entitlement to an increased evaluation in excess of 20 
percent, degenerative joint disease, left knee.

3.  Entitlement to an increased evaluation in excess of 20 
percent, degenerative joint disease, right knee.

4.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing. 

5.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring necessary special home adaptations.

6.  Entitlement to special monthly compensation (SMC) based on 
the need for aid and attendance.

7.  Entitlement to permanent and total disability evaluation for 
adjustment disorder with depressed mood.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from April 1975 through October 
1979, from August 1980 through August 1984, and from December 
1988 to April 1989.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of the 
Waco, Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Although the Veteran apparently resides in Texas, 
his official address of record is in Mississippi and the Jackson, 
Mississippi RO has jurisdiction of the claims files.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The Veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge in 
April 2010.

The claim of entitlement to service connection for a back 
disorder, to include as secondary to service-connected knee 
disabilities, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran reports locking and giving way of the left knee, 
and pain, but there is no objective evidence of torn articular 
cartilage, instability, or limitation of extension in excess of 
10 degrees, or compensable limitation of flexion.  

2.  The Veteran reports locking and giving way of the left knee, 
and pain, but there is no objective evidence of torn articular 
cartilage, instability, or limitation of extension in excess of 
10 degrees, or compensable limitation of flexion.  

3.  The Veteran has been awarded total and permanent disability.

4.  The Veteran's service-connected disabilities do not result in 
loss of use of both lower extremities or either lower extremity 
and do not preclude locomotion without an assistive device or 
brace, although the Veteran customarily uses assistive devices 
and knee braces.

5.  The Veteran is not blind or in a nursing home.

6.  Despite his disabilities, the Veteran is able and competent 
to perform his activities of daily living and protect himself 
from hazards in the environment without regular assistance from 
another person.

7.  During his April 2010 Board hearing, the Veteran requested a 
withdrawal of his appeal for a permanent and total evaluation for 
adjustment disorder with depressed mood.  

CONCLUSIONS OF LAW

1.  Criteria for an increased evaluation in excess of 20 percent 
for degenerative joint disease, left knee, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5003, 5257, 5258, 5259, 5261, 5262 (2009).

2.  Criteria for an increased evaluation in excess of 20 percent 
for degenerative joint disease, left knee, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5003, 5257, 5258, 5259, 5261, 5262 (2009).

3.  The criteria for a certificate of eligibility for financial 
assistance in acquiring specially adapted housing are not met.  
38 U.S.C.A. §§ 2101(a), 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.809 (2009).
 
4.  The criteria for a certificate of eligibility for financial 
assistance in acquiring special home adaptations are not met.  38 
U.S.C.A. §§ 2101(b), 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.809a (2009).

5.  The criteria for SMC based on the need for aid and attendance 
are not met.  38 U.S.C.A. §§ 1114(l), 1114(s) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.350, 3.352(a) (2009).

6.  The criteria for withdrawal by the appellant of a Substantive 
Appeal for a permanent and total evaluation for adjustment 
disorder with depressed mood have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 2006, the Veteran sought an increased evaluation for 
his left knee and right knee disabilities.  He requested special 
monthly compensation.  He also sought assistance acquiring 
specially adapted housing or a special home adaptation grant 
under 38 U.S.C.A. §2101.  He stated, in particular, that he was 
seeking installation of a railing for each bathroom and 
accessories to assist him shower, which had been delivered, but 
not installed, and additional adaptations, to include a path from 
his driveway into his house so he could use a motorized scooter.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

A.  Duty to notify

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In November 2006, the RO issued letters which advised the Veteran 
of the criteria for special monthly compensation and the evidence 
required to substantiate a claim of entitlement to adaptive 
housing or a special home adaptation grant, and which advised the 
Veteran of the criteria governing assignment of a disability 
rating and an effective date following an award of compensation.  

The Veteran has submitted numerous and lengthy items of 
correspondence.  In addition, the Veteran set forth his 
contentions during a hearing before the Board in Washington, DC.  
For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA notification 
duties to the Veteran to the extent necessary. A remand for 
additional notification or development would only result in 
unnecessarily delaying this matter with no benefit flowing to the 
Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

B.  Duty to assist

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Service treatment records are 
associated with the claims file.  The Veteran was afforded VA 
examinations.  Voluminous VA outpatient treatment records have 
been associated with the claims files, and including one volume 
of VA outpatient clinical records printed in 2009 which shows all 
same-day procedures during the period 2000 through 2009 and all 
VA outpatient visits from 2000 through May 2008, with more than 
750 pages of printed materials in Volume 9 of the claims file 
alone.  There are currently 10 volumes.  

Records have been obtained from the Social Security 
Administration (SSA).  Information from the Veteran's former 
employer, the United States Postal Service, dated through 1998, 
when the Veteran retired on disability from that employment, has 
been associated with the claims filed.  The Veteran has, as noted 
above, submitted lengthy and voluminous statements, and testified 
before the Board.  No additional relevant information has been 
identified.  The Veteran testified that some records related to 
prior surgical treatment of his knees were missing from the file.  
However, the Board notes that this information relates to the 
period prior to the 2006 claim at issue, and is not necessary to 
adjudicate any claim on appeal.

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence necessary for a fair adjudication that has not been 
obtained.  Hence, no further notice or assistance to the Veteran 
is required to fulfill VA's duty to assist the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Claims for increased evaluations for left and right knee 
disabilities

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 38 
C.F.R. Part 4.
Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  

Requests for increased disability ratings require consideration 
of the medical evidence of record compared to the criteria in the 
VA Schedule for Rating Disabilities.  See 38 C.F.R., Part 4.  If 
the evidence for and against a claim is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  If there is a question as to 
which evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present level 
of disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Consideration must be given to a 
longitudinal picture of the Veteran's disability to determine if 
the assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  

Governing law and regulations

Full range of motion of the knee is from 0 degrees of extension 
to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.  
Under Diagnostic Code (DC) 5260, a 10 percent rating is assigned 
when flexion is limited to 45 degrees.  For a 20 percent 
evaluation, limitation must be to 30 degrees.  A 30 percent 
evaluation is warranted with limitation to 15 degrees of flexion.  
Under 38 C.F.R. § 4.71a, DC 5261, a noncompensable rating is 
assigned when knee extension is limited to 5 degrees; when 
extension is limited to 10 degrees, a 10 percent rating may be 
assigned.

Where a Veteran has degenerative joint disease which is evaluated 
under DC 5003, a separate, compensable evaluation may be assigned 
under DCs 5257 if the Veteran also has knee instability or 
subluxation.  See VAOPGCPREC 9-98; VAOPGCPREC 23-97 (compensating 
claimant for separate functional impairments under DCs 5257 and 
5003 does not constitute pyramiding).  

Adequate consideration of functional impairment, including 
impairment from painful motion, weakness, fatigability, and 
incoordination, is required.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also VAOPGCPREC 09-
98; VAOPGCPREC 23-97.

1.  Left knee

On VA examination conducted January 2007, range of flexion was to 
90 degrees.  The Veteran reported pain throughout the range of 
flexion.  There was no instability.  Lachman's test was negative.  
Radiologic examination in weightbearing views disclosed no 
evidence of arthritic changes or joint line narrowing of the left 
knee.  The examiner noted the previous repair of osteochondritis 
desiccans of the left medial femoral condyle.

In May 2007, the Veteran sought medical evaluation for his knees.  
He was using a cane to assist in ambulation.  He stated he wanted 
to know why his knees continued to lock up on him.  Treatment of 
the knees with corticosteroid injections was initiated.  

In December 2007, there was no instability.  Rather, the Veteran 
was stable to various and valgus stress, on both anterior and 
posterior drawer examinations.  There was no evidence of 
pathology of a meniscus.  There was an abnormal appearance of the 
anterior cruciate ligament.

In May 2008, the Veteran sought emergency evaluation, stating 
that his right knee gave out and he fell about four or five weeks 
ago.  The Veteran also separately reported that he fell 10 days 
earlier.  VA outpatient treatment records reflect that the 
Veteran received cortisone injections in his knees in December 
2007 through June 2008.  The Veteran also received a replacement 
knee brace in June 2008. 

In December 2008, the Veteran was issued a replacement wooden 
cane, and he was instructed on safe use.  The Veteran also 
received corticosteroid injection into the left knee for pain.

The report of VA examination of the knees conducted in May 2009 
discloses that the Veteran reported that he was able to bear 
weight on the knee no more than three or four hours and was 
unable to lift more than four to five pounds.  Climbing stairs 
was painful.  The Veteran's ambulation was stiff and slow.  There 
was extension to -10 degrees and flexion to 85 degrees in the 
left knee.  The ranges of flexion were slightly decreased after 
repetitive movement.  There was medial tenderness but no 
instability of either knee.  MRI disclosed fluid around the left 
anterior cruciate ligament, suggesting some chronic changes but 
no frank tear.  The Veteran was ambulatory with Canadian 
crutches.  He used a metal brace on each knee.  He reported that 
the left knee was more painful than the right.  He reported that 
weightbearing for several hours, lifting more than three or four 
pounds, or climbing steps caused pain.  He uses a metal brace on 
his knee.  The Veteran had -10 degrees of extension and 90 
degrees of flexion, decreasing to 80 after repetitive motion.  
MRI examination of the left knee conducted in May 2009 disclosed 
fluid around the anterior cruciate ligament.  Slight advancement 
of osteochondritis dessicans was noted.  

Analysis

In this case, the Veteran is entitled to a compensable, 10 
percent evaluation for limitation of left knee extension if his 
range of extension is limited by 10 degrees or less, and a 20 
percent evaluation is warranted if extension is limited by 15 
degrees.  The Veteran is entitled to a separate, compensable, 10 
percent evaluation if flexion is limited to 45 degrees.  

The Veteran has been awarded a 20 percent evaluation for 
limitation of extension.  The next higher evaluation, a 30 
percent evaluation, is warranted if the claimant lacks 20 degrees 
of full extension.  In this case, the most severe limitation of 
extension found on examination of the left knee was a lack of 10 
degrees of extension.  This finding was present on some, although 
not all, examinations.  

Objectively, the Veteran was able to flex his left knee in excess 
of 90 degrees in December 2007, even after consideration of 
reduced limitation following repetitive movement.  The Veteran's 
retained range of flexion in December 2009, to 85 degrees, 
reduced to 80 degrees with repeated motion, is still well in 
excess of the 45 degrees which would entitle the Veteran to a 
compensable evaluation for limitation of flexion.  

The Board acknowledges that the Veteran reports pain throughout 
his entire range of flexion and extension.  However, as the 
Veteran has been awarded a 20 percent evaluation for limitation 
of extension, he is not entitled to a separate, compensable, 10 
percent evaluation for his noncompensable limitation of flexion 
based on complaints of pain and the findings on radiologic 
examination.  See DC 5003, Note 1, stating that a 10 percent 
rating based on pain and findings on radiologic examination will 
not be combined with ratings based on limitation of motion.  
Thus, the Board is not authorized to award a separate, 
compensable, 10 percent evaluation for pain on left knee flexion 
under DC 5260 or DC 5003, separate from the compensable 
evaluation for limitation of extension under DC 5261.

The Board has considered whether the Veteran is entitled to a 
separate, compensable, 10 percent evaluation for instability 
under DC 5257.   The Veteran has reported locking and giving away 
of the knees, and has been treated for injuries which he has 
reported occurred when he fell due to either the left knee or the 
right knee giving away.  In contrast, clinical providers have 
consistently stated, throughout the course of the appeal, that 
there was no instability of the left knee on objective 
examination, although there is fluid around the cruciate 
ligament.  
 
As noted above, the Veteran has been awarded a 20 percent 
evaluation for limitation of extension, even though it appears 
that the Veteran's limitation of extension does not meet the 
criteria for a 20 percent rating, but, rather, meets the criteria 
for a 10 percent evaluation for limitation of extension.  It 
appears that the RO has considered the Veteran's subjective 
complaints of pain with motion and locking, and giving away of 
the left knee in assigning the 20 percent evaluation under DC 
5261 for limitation of extension.  In light of the Veteran's 
reporting of locking and giving way of the left knee, the Board 
does not disagree with the award of a 20 percent evaluation for 
limitation of extension.  

The Board has considered whether the Veteran is entitled to an 
additional, separate evaluation for left knee disability under 
any other Diagnostic Code.  As noted, the Veteran does not 
manifest a compensable limitation of flexion, so he is not 
entitled to a separate, 10 percent, compensable evaluation under 
DC 5260, and DC 5003 does not provide a separate, compensable 
evaluation for noncompensable limitation of motion in this case.  
The medical providers have stated that diagnostic evaluations 
currently show that there is no torn meniscus or symptomatic 
post-surgical residuals of removal of a torn meniscus, so DCs 
5258 and 5259 are not applicable to warrant a separate, 
compensable evaluation.  

There is no evidence of ankylosis of the left knee, non-union, or 
any other impairment not accounted for in the 20 percent 
evaluation under DC 5261, with consideration of locking and 
giving way.  DCs 5256-5263.  Therefore, an evaluation in excess 
of 20 percent, or a separate, compensable evaluation under 
another Diagnostic Code in addition to DC 5261, is not warranted 
on a schedular basis.  Even with consideration of the Veteran's 
reports of locking and giving way of the left knee, the evidence 
does not warrant the next higher evaluation in excess of 20 
percent for limitation of extension, a 30 percent evaluation, 
since the Veteran's limitation of extension does not approximate 
20 degrees, and, as noted, all other complaints are subjective.   

The Board must consider whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  The Board finds that the schedular rating criteria 
reasonably describe the Veteran's left knee disability level and 
symptomatology and subjective complaints.  Id. at 115.  The 
schedular rating criteria do reasonably describe the Veteran's 
disability level and symptomatology, in the Board's analysis, so 
consideration of referral for extraschedular consideration is not 
required.  Id.

The preponderance of the evidence is against an evaluation in 
excess of 20 percent for left knee disability.  As the 
preponderance of the evidence is against an evaluation in excess 
of 20 percent, the claim must be denied.  

2.  Right knee

VA examination conducted in January 2007 disclosed flexion of the 
right knee to 95 degrees.  There was diffuse tenderness, but no 
effusion.  There was no instability.  Lachman's test was 
negative.  Radiologic examination disclosed calcification along 
the medial femoral condyle at the medial collateral ligament but 
no other arthritic changes.  The Veteran was ambulatory with 
Canadian crutches.  He used a metal brace on each knee.  He 
reported that the right knee would lock up more than the left.  
The Veteran had -10 degrees of extension of the right knee.  

Evaluation in May 2008 disclosed that the Veteran had bilateral 
range of flexion of the knees to 110 degrees, with extension to 
zero degrees.  The knees were stable to varus and valgus stress.

In June 2008, the Veteran requested replacement knee braces, as 
the ones he was using were worn.  

In December 2008, the Veteran was issued a replacement wooden 
cane with instructions for safe use.  The Veteran also received 
corticosteroid injection into the right knee for pain.

In December 2009, flexion of the right knee decreased to 80 
degrees after repetitive motion.  MRI examination of the right 
knee conducted in May 2009 disclosed chondromalacia and early 
cyst formation under the tibial spines.  

Analysis

In this case, the Veteran is entitled to a compensable, 10 
percent evaluation for limitation of right knee extension if his 
range of extension is limited by 10 degrees or less, and a 20 
percent evaluation is warranted if extension is limited by 15 
degrees.  A compensable 10 percent evaluation is warranted for 
limitation of flexion to 45 degrees.  

The Veteran has been awarded a 20 percent evaluation for 
limitation of extension.  The next higher evaluation, a 30 
percent evaluation, is warranted if the claimant lacks 20 degrees 
of full extension.  In this case, the maximum limitation of 
extension of the right knee found on any examination was a lack 
of 10 degrees of extension.  This finding was present on some, 
although not all, examinations.  

Objectively, the Veteran was able to flex his right knee in 
excess of 90 degrees in December 2007, even after consideration 
of reduced limitation following repetitive movement.  The 
Veteran's retained range of flexion in December 2009, to 85 
degrees, reduced to 80 degrees with repeated motion, is still 
well in excess of the 45 degrees which would entitle the Veteran 
to a compensable evaluation for limitation of flexion.  

The Board acknowledges that the Veteran reports pain throughout 
his entire range of flexion and extension.  However, as the 
Veteran has been awarded a 20 percent evaluation for limitation 
of extension, the Board is not authorized to award a separate, 
compensable, 10 percent evaluation for noncompensable limitation 
of flexion based on complaints of pain and the findings on 
radiologic examination.  See DC 5003, Note 1, stating that a 10 
percent rating based on pain and findings on radiologic 
examination will not be combined with ratings based on limitation 
of motion.  Thus, the Veteran is not entitled to a separate, 
compensable, 10 percent evaluation for pain on flexion under DC 
5260 or DC 5003, separate from the compensable evaluation for 
limitation of extension under DC 5261.

The Board has considered whether the Veteran is entitled to a 
separate, compensable, 10 percent evaluation for instability 
under DC 5257.   The Veteran has reported locking and giving away 
of the knees, and has been treated for injuries which he has 
reported occurred when he fell due to either the left knee or the 
right knee giving away.  In contrast, clinical providers have 
consistently stated, throughout the course of the appeal, that 
there was no instability of the right knee on objective 
examination.  In the absence of objective evidence of locking, 
instability, or giving way of the right knee, the criteria for a 
separate, compensable, 10 percent evaluation for right knee 
disability under DC 5257 are not met.   
 
In light of the Veteran's reporting of locking and giving way of 
the right knee, the Board does not disagree with the RO's 
assignment of a 20 percent evaluation for limitation of extension 
of the right knee, even though it appears that the Veteran's 
limitation of extension does not meet the criteria for a 20 
percent rating.  It appears that the RO has considered the 
Veteran's subjective complaints, including pain, locking, and 
giving away of the right knee, in assigning the 20 percent 
evaluation under DC 5261 for limitation of extension.  Even with 
consideration of the Veteran's reports of locking and giving way 
of the right knee, the evidence does not warrant an evaluation in 
excess of 20 percent for limitation of extension, since the 
Veteran's limitation of extension does not approximate 20 
degrees, the next higher (30 percent) rating.  As noted, all 
other complaints are subjective.   

As noted, the Veteran does not manifest a compensable limitation 
of flexion, so he is not entitled to a separate, 10 percent, 
compensable evaluation under DC 5260.  DC 5003 does not provide a 
separate, compensable evaluation for noncompensable limitation of 
motion.  Diagnostic evaluations currently show that there is no 
torn meniscus or symptomatic post-surgical residuals of removal 
of a torn meniscus, so DCs 5258 and 5259 are not applicable.  
There is no evidence of ankylosis of the right knee, non-union, 
or any other impairment not accounted for in the 20 percent 
evaluation under DC 5261, since the 20 percent evaluation under 
DC 5261 includes consideration of locking and giving way.  DCs 
5256-5263.  An evaluation in excess of 20 percent, or a separate, 
compensable evaluation under another Diagnostic Code in addition 
to DC 5261, is not warranted on a schedular basis.  

The Board must consider whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  The Board finds that the schedular rating criteria 
reasonably describe the Veteran's right knee disability level, 
symptomatology, and subjective complaints.  Id. at 115.  The 
schedular rating criteria reasonably describe the Veteran's 
symptomatology, in the Board's analysis, so consideration of 
referral for extraschedular consideration is not required.  Id.

The preponderance of the evidence is against an evaluation in 
excess of 20 percent for right knee disability.  As the 
preponderance of the evidence is against an evaluation in excess 
of 20 percent, the claim must be denied.  

3.  Claim for SMC based on the need for aid and attendance or 
being housebound

SMC is payable to a Veteran for anatomical loss or loss of use of 
both feet, one hand and one foot, blindness in both eyes with 
visual acuity of 5/200 or less, or being permanently bedridden or 
so helpless as a result of service-connected disability that he 
or she is in need of the regular aid and attendance of another 
person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

SMC is payable to a Veteran who has a single service-connected 
disability evaluated as 100 percent disabling and (1) an 
additional service-connected disability, or disabilities, 
evaluated as 60 percent or more disabling that is separate and 
distinct from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or, 
(2) the Veteran has a single service-connected disability 
evaluated as 100 percent disabling and due solely to service-
connected disability or disabilities, the Veteran is permanently 
and substantially confined to his or her immediate premises.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

Under the provisions of 38 C.F.R. § 3.352(a), the criteria to 
show factual need for aid and attendance include the inability of 
the Veteran to dress or undress himself; to keep himself 
ordinarily clean and presentable; whether he requires frequent 
adjustment of any special prosthetic or orthopedic appliances; 
inability of claimant to feed himself through loss of 
coordination of upper extremities or through extreme weakness; 
inability to attend to the wants of nature; or incapacity that 
requires assistance on a regular basis to protect himself from 
hazards or dangers incident to his daily environment.   

Facts

At the time of VA examination conducted in May 2009, the Veteran 
reported for examination with his father, who drove.  The Veteran 
reported that he was able to drive, but only short distances.  
The Veteran was ambulating "relatively well" with crutches.  
The examiner concluded that the Veteran was able to protect 
himself from the hazards of his environment.  

The Veteran was living alone.  He reported that he was sleeping 
quite a bit during the day, and had insomnia at night.  He was 
able to feed himself, bathe himself, and dress himself, with the 
aid of special devices used to put on socks and shoes.  The 
examiner concluded that the Veteran was not homebound and did not 
require the regular assistance of another.  

At his hearing before the Board in April 2010, the Veteran 
testified that he required the assistance of another because he 
was unable to cook regularly and could make only microwave meals.  
He testified that he was unable to do yard work.  He testified as 
to his belief that that he was housebound because he could not 
walk any farther than out to his garage.  



Analysis

The Veteran is not blind.  He is not bedridden.  The evidence 
establishes that the Veteran is able to leave his home by himself 
if only a short drive is required.  If the drive is too long for 
the Veteran to make by himself, the Veteran needs the assistance 
of another person to drive.  The evidence establishes that the 
Veteran is able to ambulate, with crutches, to a vehicle so that 
he can go to a location other than his home, as long as he has 
completed appropriate planning as to transportation.  The Veteran 
has testified that he is able to use his metal knee braces and 
crutches to move out of house into his yard, although he would 
prefer that he had a path on which he could use his motorized 
scooter.  He has testified that weight bearing for several hours, 
lifting more than three or four pounds, or climbing steps causes 
pain.  

The Veteran traveled from his home to appear for a hearing before 
the Board in Washington, D.C., accompanied by an aide.  

The Veteran's appearance and testimony at his 2010 Central Office 
Board hearing, the Veteran's testimony, and the clinical evidence 
of record, consistently demonstrate that the Veteran is not 
substantially confined to his home or the immediate premises.  
The Board acknowledges that the Veteran is primarily unable to 
supply his own transportation, unaided, to leave his home.  
However, for purposes of entitlement to SMC, the need for 
assistance with transportation is not equivalent to substantial 
confinement to the Veteran's own house or immediate premises.  
The Veteran is not entitled to SMC on the basis of being 
"housebound."  

Although his abilities to perform tasks vary when he has 
exacerbations of pain or when he takes medications that make him 
sleepy, the Veteran is able to perform activities of daily 
living, and does not require assistance to dress, maintain 
personal hygiene, to keep himself ordinarily clean and 
presentable, or to perform personal functions.  The Veteran has 
testified that he is able to put on and take off his metal knee 
braces and to use his Canadian crutches unaided.  

Although the Veteran would benefit nutritionally from assistance 
with meal preparation, this fact does not render the Veteran so 
helpless and to be in need of regular aid and attendance, or to 
meet the criteria for a housebound individual.  The Board 
acknowledges that the regulation does not require that all of the 
disabling conditions enumerated exist before a favorable 
determination may be made.  Turco v. Brown, 9 Vet. App. 222 
(1996).  However, no VA or private provider has opined that the 
Veteran has a factual need for aid and attendance by another 
person, and the Veteran's appearance at the hearing before the 
Board establishes that, while the Veteran clearly benefits from 
some assistance, he does not meet the criteria for additional 
compensation based on the need for regular aid and attendance.  

4.  Financial assistance, special adapted housing 

To establish entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing, the evidence 
must show that the Veteran has permanent and total service-
connected disability (1) due to the loss, or loss of use, of both 
lower extremities such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair; or (2) which 
includes (A) blindness in both eyes, having only light 
perception, plus (B) the anatomical loss or loss of use of one 
lower extremity; or (3) due to the loss or loss of use of one 
lower extremity together with (A) residuals of organic disease or 
injury, or (B) the loss or loss of use of one upper extremity, 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, canes, 
or a wheelchair.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 
3.809(b).  The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d).  

The Veteran is not blind in either eye or limited to light 
perception only in either eye.  Therefore, he will be eligible 
for assistance in acquiring specially adapted housing only if he 
demonstrates loss of use of an extremity.  Loss of use of a hand 
or a foot will be held to exist when no effective function 
remains other than that which would be equally well served by an 
amputation stump at the site of election below elbow or knee with 
use of a suitable prosthetic appliance.  The determination will 
be made on the basis of the actual remaining function of the hand 
or foot, whether the acts of grasping, manipulation, etc., in the 
case of the hand, or of balance and propulsion, etc., in the case 
of the foot, could be accomplished equally well by an amputation 
stump with prosthesis.

Facts

The Veteran uses metal knee braces when he walks to prevent 
giving way of either knee, and he uses Canadian crutches when he 
walks.  The Veteran is able to bear weight on both legs and to 
use both legs for propulsion.  At the time of VA examination 
conducted in January 2007, the Veteran used hinged knee braces 
and Canadian crutches when ambulating distances, and used a cane 
when walking around in his home.  He reported locking and giving 
way of both knees, and pain.  There was no instability of either 
knee on objective examination and there were no degenerative 
changes in either knee on radiologic examianti0on.

May 2009 VA examination discloses, as noted above, that, with the 
knee braces removed, the Veteran had flexion to more than 90 
degrees and extension to -10 degrees, but the ligaments were 
intact.  The examiner stated that the Veteran would have 
significant limitations in weightbearing, squatting, stooping, 
and climbing.  

The Veteran was ambulatory with Canadian crutches.  He used a 
metal brace on each knee.  He reported that the left knee was 
more painful than the right.  He reported that weightbearing for 
several hours, lifting more than three or four pounds, or 
climbing steps caused pain.  He uses a metal brace on his knee.  
The Veteran had -10 degrees of extension and 90 degrees of 
flexion, decreasing to 80 after repetitive motion.  

Analysis

This evidence establishes that the Veteran has some limitations, 
but does not have loss of use of either foot, either knee, or 
either lower extremity.  This evidence further establishes that 
the Veteran can use his legs, feet, and knees for weight bearing, 
squatting, stooping, and climbing, although with pain if he 
engages in weight bearing for more than two hours, and the 
Veteran has pain when climbing stairs.  The Board notes that the 
Veteran has testified that there are stairs in his home.  

Nevertheless, the fact that the Veteran is able to perform these 
activities, with some limitations, establishes that he would not 
be as functional if either lower extremity were replaced by an 
amputation stump.  The fact that the Veteran is able to move his 
knees without the braces, and is, at times, able to ambulate in 
his home with a cane rather than crutches, establishes that the 
Veteran is able to use his knees for locomotion, although he 
generally does not do so without the aid of an assistive devices, 
because the Veteran wishes to avoid any fall which might be 
precipitated by locking or giving way of either knee.  The fact 
that the Veteran uses assistive devices to prevent falls does not 
mean that locomotion is precluded without those devices.  

The Veteran's service-connected right knee disability does not 
preclude motion of the right knee or use of the right leg for 
propulsion, and the service-connected left knee disability does 
not preclude motion of the left knee or use of the left lower 
extremity for propulsion.    

The preponderance of the evidence shows the Veteran does not 
manifest an anatomical loss of use of either lower extremity.

5.  Special home adaptive grant

The Veteran testified that he needs a grant for specially 
adaptations to his home so that he can make his home accessible 
for his scooter.  He testified, for example, that he needs a path 
to his patio that is scooter accessible so he can get the scooter 
provided by VA in and out of his house.  

If entitlement to specially adapted housing under 38 U.S.C.A. 
§ 2101(a) is not established, a Veteran can qualify for a grant 
for necessary special home adaptations if he/she has compensation 
based on permanent and total service-connected disability which: 
(1) is due to blindness in both eyes with 5/200 visual acuity or 
less; or, (2) includes the anatomical loss or loss of use of both 
hands, or, (3) is due to severe burn injury.  38 U.S.C.A. 
§ 2101(a)(2); 38 C.F.R. § 3.809a(b).  The assistance referred to 
in this section will not be available to any Veteran more than 
once.  38 C.F.R. § 3.809a(a).

The criteria for a certificate of eligibility for necessary home 
adaptations are quite specific.  These criteria require that the 
Veteran seeking the home adaptations be blind, have lost the use 
of both hands, or have incurred severe burn injuries.  The 
Veteran is not blind.  He has no limitation of use of his hands.  
He has not incurred burn injuries.  He does not meet the criteria 
for a certificate of eligibility to special home adaptations 
under 38 U.S.C.A. § 2101(b).  

This determination is a matter of law, as the Veteran does not 
meet the legal criteria.  The provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not for application.  The claim 
must be denied.

6.  Claim for permanence of total disability evaluation for a 
psychiatric disability

Effective in 1998, the Veteran has been granted a total 
disability evaluation for compensation based on individual 
unemployability due to service-connected disabilities (TDIU).  38 
C.F.R. § 4.16(a).  A total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  A total disability 
may or may not be permanent.  Permanence of total disability will 
be taken to exist when such impairment is reasonably certain to 
continue throughout the life of the disabled person.  38 C.F.R. § 
3.340(b).

Service connection was granted for an adjustment disorder with 
depressed mood in 1998.  That disability, which was initially 
evaluated as 70 percent disabling, was evaluated as 100 percent 
disabling beginning in June 2007.  However, that disability was 
expected to improve, and the Veteran was scheduled for a routine 
future examination in 2008.  The Veteran was advised of the total 
(100 percent) schedular rating for the psychiatric disability by 
a letter issued in October 2007.   

The Veteran initially disagreed with the routine future 
examination scheduled for evaluation of adjustment disorder with 
depressed mood.  VA received his correspondence to this effect in 
October 2007.  Then, in November 2007, the Veteran indicated that 
he did not want a permanent, total (100 percent) evaluation for 
his psychiatric disability, but only wanted a determination that 
the total disability evaluation awarded on the basis of 
individual unemployability due to service-connected disabilities 
was permanent.  

By a statement of the case issued in February 2008, the RO 
advised the Veteran that the schedular, 100 percent evaluation 
for an adjustment disorder with depressed mood was "the only 
thing not considered permanent at this time," and advised him 
that he was "still considered totally and permanently disabled" 
due to his service-connected disabilities, including an 
adjustment disorder with depressed mood and degenerative joint 
disease of both knees.  The Veteran disagreed with this 
determination by a substantive appellant received in March 2008.

At his April 2010 hearing before the Board, the Veteran provided 
a copy of a letter issued by VA dated July 21, 2009.  That letter 
states, "This is to certify that the records of the Department 
of Veterans Affairs disclose that [the Veteran] is in receipt of 
service-connected disability compensation rated at 100 percent.  
[the Veteran's] condition is considered to be permanent and 
total."  The Veteran testified that his letter satisfied his 
appeal for a determination that he was permanently entitled to 
total disability compensation.  Tr. 3, 4.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  The appellant, through his authorized representative, 
has withdrawn this appeal at his hearing before the Board.  This 
withdrawal of the claimant's appeal has been reduced to writing 
in the hearing transcript, a copy of which has been furnished to 
the Veteran and to his counsel.  

Hence, there remains no allegation of errors of fact or law for 
appellate consideration as to a claim for permanence of a total 
disability evaluation, on any basis.  Accordingly, the Board does 
not have jurisdiction to review the appeal for permanence of a 
total disability evaluation.  The appeal is dismissed.


ORDER

The appeal for an increased evaluation in excess of 20 percent, 
degenerative joint disease, left knee, is denied.

The appeal for an increased evaluation in excess of 20 percent, 
degenerative joint disease, right knee, is denied.

The appeal for a certificate of eligibility for financial 
assistance in acquiring specially adapted housing is denied. 

The appeal for a certificate of eligibility for financial 
assistance in acquiring necessary special home adaptations is 
denied.

The appeal for SMC based on the need for aid and attendance, or 
being housebound, is denied.

The appeal for a permanent total disability evaluation for 
compensation purposes for a psychiatric disability is withdrawn, 
and the appeal is dismissed.  


REMAND

The record reflects that service connection for a back disorder 
as secondary to service-connected knee disabilities has been 
denied, at least in part, because no diagnosis has been assigned 
for the Veteran 's back pain.  During his 2010 hearing before the 
Board, the Veteran testified that his current treating VA 
physician, Dr. S., has assigned a diagnosis for his back pain.  
The Veteran testified that he thought the diagnosed disorder was 
in the thoracic spine.  Review of the VA clinical records dated 
in June 2009, associated with volume 9 of the claims files, 
discloses that the Veteran was treated by a Dr. S., and that a 
diagnosis of lumbar spondylosis was assigned.  The VA treatment 
notes associated with the claims file do not state why this 
diagnosis was assigned, or whether the diagnosed spondylosis was 
linked to, or aggravated by, the Veteran's service-connected knee 
disabilities.  Further development of the clinical evidence is 
required.  

Accordingly, the case is REMANDED for the following action:

1.  Current VA clinical records, from 
December 2008 to the present should be 
obtained and associated with the claims 
files.

2.  The Veteran should be afforded the 
opportunity to identify any private clinical 
records for a disorder of the spine that have 
not yet been associated with the claims 
files, to include any private clinical 
records from December 2008 to the present or 
any records of radiologic examination of the 
spine.

3.  After the aforementioned development 
has been completed and all records, 
and/or negative response(s), associated 
with the claims folder, the claims folder 
should be afforded VA examination of the 
spine.  The examiner should review the claims 
folder, and note such review in the claims 
folder.  The examiner should then address the 
following questions:

Does the Veteran have a current disorder 
of the spine for which a diagnosis other 
than back pain may be assigned?

If so, what is/are the appropriate 
diagnosis/es?

(i) If a disorder of the spine is present, 
is it is at least as likely as not (a 50 
percent or higher degree of probability) 
that any current spine disorder had its 
onset during the Veteran's military 
service, or within one year following the 
Veteran's service?

(ii) If a disorder of the spine is 
present, is it is at least as likely as 
not (a 50 percent or higher degree of 
probability) that any current spine 
disorder was caused, and/or aggravated, by 
the Veteran's military service or any 
incident thereof?  

(iii) If a disorder of the spine is 
present, is it is at least as likely as 
not (a 50 percent or higher degree of 
probability) that any current spine 
disorder is a result of the Veteran's 
service-connected knee disabilities, or 
treatment thereof, such as medications or 
use of assistive devices?  

If the examiner is unable to reach an opinion 
because there are insufficient facts or data within 
the claims file, the examiner should identify the 
relevant testing, specialist's opinion, or other 
information needed to provide the requested 
opinion.   Thereafter, necessary development should 
be completed.

4.  The RO/AMC should thereafter review the 
additional evidence that has been obtained 
and determine whether the benefits sought on 
appeal may now be granted.  If any of the 
benefits sought on appeal remain denied, the 
Veteran, and his representative, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, this appeal should be returned to this Board for 
further appellate review, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


